Citation Nr: 1437942	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  08-08 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from March 1972 to February 1975. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2007 rating decision in which the RO, inter alia, denied service connection for PTSD.  In January 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2008. 

In April 2009 and March 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; transcripts of those hearings are of record. 

In August 2010, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record. 

In June 2011, the Board remanded the PTSD claim to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further evidentiary development.  At that time, the Board finally decided service connection claims for diabetes mellitus, hypertension, neuropathy of the upper and lower extremities, and colon cancer; hence, those claims are no longer on appeal. 

In December 2013, the Board expanded the psychiatric claim at issue as one for  service connection for an acquired psychiatric disorder, to include PTSD (consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)), and remanded the claim to the RO, via the AMC, for further evidentiary development.

For reasons expressed below, the claim on appeal is again being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further AOJ action with respect to the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD, as due to exposure to traumatic events in service.  His VA clinic records include diagnoses of PTSD, adjustment reaction, mixed anxiety/depression and dysthymic disorder.  His PTSD diagnosis is based, in part, on his report of nightmares and flashbacks of events during Vietnam.  

Important for this decision, in a March 2014 administrative decision, the RO determined that the occurrence of the Veteran's claimed stressors of coming under enemy fire and witnessing serious injury and/or deaths of others while serving aboard the USS Dubuque (LPD-8) have been sufficiently corroborated.

In the December 2013 remand, the Board requested, in part, that the Veteran be afforded a VA examination and opinion that addressed the issue of whether he manifested PTSD and, if so, whether his PTSD was due to his reported (now corroborated) stressors in service.  Additionally, the examiner was requested to provide opinion as to whether any currently diagnosed psychiatric disorders other than PTSD is at least as likely as not related to service events.

An April 2014 VA examiner, noting that it was difficult to discern whether the Veteran experienced true recurrent, intrusive recollections of traumatic military events, found that "[a]t this time, the Veteran does not meet DSM criteria for a diagnosis of PTSD."  The examiner also found that a diagnosis of adjustment disorder with mixed anxiety and depressed mood was not related to service events.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  See also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Moreover, the Board is required to ensure compliance with the instructions of its remands.  Stegall v. West, 11 Vet. App. 268 (1998). 

Notably, evidence of current disability is a fundamental requirement for a grant of service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).  In McClain, the United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Id. at 321.

In light of the diagnosis of PTSD in the VA clinic setting during the period under consideration in this appeal, and the fact that the April 2014 VA examiner opinion that the Veteran does not manifest PTSD "at this time" does not rule out that the Veteran manifested PTSD at some pertinent point, the Board finds that a clarifying opinion is warranted which discusses whether the Veteran has met the criteria for a PTSD diagnosis for any time pertinent to the current claim on appeal.

Prior to obtaining an addendum opinion, to ensure that all due process requirements are met, and that the record before the examiner is complete, the AOJ should undertake appropriate action to obtain and associate with the claim file all outstanding, pertinent records.

As regards VA records, the Veteran receives ongoing psychiatric treatment at the VA Medical Center (VAMC) in Columbia, South Carolina.  The most recent VA treatment records associated with the paper claims file are dated in November 2013.  Thus, there appears to be relevant VA treatment records outstanding.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ must obtain from the Columbia VAMC all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, dated since November 2013, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The Board observes that the Veteran has a duty to assist VA in developing his claim, and cannot wait passively for VA assistance in circumstances where he possesses the necessary information in obtaining evidence.  See Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran has referenced attending a PTSD therapy group at Spartanburg Community College and reported that his private physician has been prescribing his psychiatric medications.  See VA clinic records dated March 30, 2010 and December 7, 2012.  However, the Veteran has not submitted these records or authorized VA to obtain these records on his behalf.

Thus, in a letter, the AOJ should request that that the Veteran submit records, or request VA assistance in obtaining records, pertaining to his PTSD therapy group at Spartanburg Community College and all private records of treatment for psychiatric disability.  This letter should explain also that the Veteran has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Adjudication of the claim should include consideration of all evidence associated with the electronic file since the last adjudication of the claim.

Accordingly, this matter is hereby REMANDED for the following actions:
 
1.  Obtain from the Columbia VAMC all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, since November 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.
 
2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the expanded claim on appeal that is not currently of record.  In particular, the Veteran should be advised to submit records, or request VA assistance in obtaining records, regarding his PTSD therapy group at Spartanburg Community College and all private physician records of treatment for his psychiatric disability, to include any physician who has prescribed him psychiatric medications.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide this claim within the one-year period).
 
3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims file, to include a complete copy of this REMAND, must be made available to the individual who conducted the April 2014 VA psychiatric examination for an addendum opinion. 

The examiner should specifically review the diagnosis of PTSD in the VA clinic setting-to include the Veteran's reported symptomatology supporting the diagnosis.  Based on review and consideration of such evidence, and consistent with sound medical judgment, the examiner should provide an addendum opinion clearly indicating whether the Veteran has manifested PTSD per the DSM-IV criteria at any time following service (which may be currently asymptomatic) OR that he has never manifested PTSD since service with an explanation supporting this conclusion, given the diagnosis of PTSD in the clinic setting.  

If the Veteran has manifested PTSD at any time pertinent to claim for service connection that is the  subject of this appeal-in particular, shortly before or at any time since the filing of the current claim-the examiner should provide opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the PTSD has resulted from his fear associated with hostile military activity (as conceded by VA).

The examiner should also provide additional discussion regarding whether the Veteran has manifested adjustment reaction, mixed anxiety/depression and/or dysthymic disorder since his discharge from service and, if so, whether with respect to each such diagnosis disorder, and consistent with sound medical judgment, it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder had its onset in or is otherwise medically related to service-to include fear associated with hostile military or terrorist acts.

Complete, clearly-stated rationale for the conclusions reached must be provided.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the expanded claim for service connection for an acquired psychiatric disorder, to include PTSD, in light of all pertinent evidence (to particularly include all that added to the electronic file since the last adjudication) and legal authority.
 
8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

